Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1-2 and 5-9 are pending in this application. The instant claims are amended to remove a limitation from claim 1 and place that limitation in claim 9. Accordingly, all presently presented claim limitations have already been examined. 

Response to Arguments
3.	Applicant's arguments filed 05/10/21 have been fully considered but they are not persuasive.
4.	Claim 1 recites “a multi-layer vessel filler…having a higher heat conductivity than the external an internal metal walls.” Claim 8 further limits the vessel material as having a melting temperature less than 600 °C and claim 9 further identifies this material as “a layer of concrete having a melting temperature that is 300 to 800 °C.” According to the specification, this multi-layer vessel filler is the crux of the present invention (see [00011-00016]). Applicant’s arguments dated 01/24/22 further reinforce this point. Additionally, this recitation also differentiates the present invention from the prior art (see para. 15 in the office action dated 12/08/20).
5.	However, the instant specification fails to adequately describe the identity of this novel feature. The material is defined in broad, generic, functional terms. No specific examples of a suitable material are disclosed.
[00044]: “highly heat-conductive multi-layer vessel filler (12)”
[00054] “multi-layer vessel filler (12) of a material that is highly heat conductive in relation to the wall material, i.e. a material with a higher heat transfer than that of the wall material”
[00057] “multi-layer vessel filler (12) is made of a melt temperature 300 to 800°C, preferably low melt concrete with maximum melt temperature 600 °C.
[00067]” multi-layer vessel filler (12): low-melt concrete with melt temperature about 600 °C”
[00082] “multi-layer vessel filler (12) of a highly heat conductive material (low-melting concrete)”
6.	Concrete, being composed primarily of silica, has a melting temperature of around 1500 °C.1 
7.	Concrete has a much lower conductivity (<2 W/mK)2 than the metal walls (20 W/mK) of the invention. In other words, the thermal conductivity of concrete is an order of magnitude lower than concrete. Applicant’s arguments support this (see 10/05/2020 at pp. 4 and the NPL referred to therein). 
8.	Accordingly, the presently claimed multi-layer vessel filler material is quite different than standard concrete, as it has a much lower melting point and a much higher thermal conductivity. Yet, the specification provides no insight as to the specific identity of the concrete material. What makes it have a thermal conductivity an order of magnitude higher than is conventional? What makes it melt at a temperature less than half that of conventional concrete?
9.	Regarding the claim rejections under 35 U.S.C. 112(a) as lacking an adequate written description, Applicant points to extrinsic evidence for support for the subject matter of the claims (the “multi-layer vessel filler” material). However, the examiner can find no portion of these citations references that adequately describe the identity of the wall filler material. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). The specification is devoid of a full, clear, concise, and exact description of the wall material that fully sets forth the identity of the wall filler material and there is no evidence of record to suggest that a skilled artisan would be able to identify a suitable material. 
10.	Applicant’s current arguments rely on a vast amount of extrinsic evidence, but this evidence does not appear to be directed to the material claimed. For example, all of the cited non-patent literature is directed to polymer-modified concrete. The present disclosure, however, does not mention polymer-modified concrete. The volume of information cited seems to bolster the examiner’s position that undue experimentation would be required to identify a suitable filler material so as to make and use the claimed invention. None of the cited references disclose a material that meets the claim limitations that is also suitable for use in a nuclear reactor core catcher. Accordingly, a skilled artisan would be required to cull through the literature, identify suitable candidate materials, and test them for proper function under the high temperature, high-radiation conditions encountered in a molten nuclear reactor core. Such experimentation is clearly undue. 

11. 	Applicant has not sufficiently described the novel feature of the present invention in sufficient detail to satisfy the written description and enablement requirements of 35 U.S.C. 112(a). The examiner notes that the present disclosure defines the identity of the claimed filler material as the crux of the invention. Accordingly, to satisfy the provisions of 35 U.S.C. 112(a), the patentably novel feature of the invention must be disclosed adequately to enable a skilled artisan to recreate it. Hiding the identity of the novel feature of an invention defies the purpose of a patent. 

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-2 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

15.	The claimed material differs from conventional concrete in that the claimed material has a much higher thermal conductivity and a much lower melting point than conventional concrete. According to the specification, the identity of the claimed filler material is the crux of the inventive subject matter in this application (see [00011-00016]). Accordingly, Applicant is required by 35 U.S.C. 112(a) to describe such subject matter in sufficient detail to allow a skilled artisan to recognize that the inventors invented what is claimed. 
16.	An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
17.	Because the instant disclosure does not describe the invention fully, but instead omits a full and complete description of suitable materials for the claimed filler layer, claim 1 fails to comply with the written description requirement of 35 U.S.C. 112(a).
18.	Claims 1, 2, and 5-9 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As explained above, the specification fails to fully identify any suitable materials for the claimed filler layer of the multi-layer core catcher vessel. 
19.	Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
Claim 1 is overly broad given that the specification defines heat conductivity and melting point as only two of many criteria for selecting a suitable concrete filler material. The claimed melting point and thermal conductivity are significantly different than what is known in conventional concrete. Accordingly, a skilled artisan would be unable to identify suitable concretes having the claimed properties. 
The nature of the invention and the state of the prior art indicate that a complete disclosure of suitable filler materials would be required to enable one of ordinary skill in the art to make and use the invention. For example, paragraphs [0015-0025] suggest that the filler material of the core catcher is central to obtaining improved performance over the prior art core catcher structures. Furthermore, there is no disclosure in the specification to suggest that the filler material is a well-known in the art filler material. Applicant has failed to establish with extrinsic evidence that such concretes are known. 
The level of predictability in the art and the amount of direction provided by the inventor also suggest that a complete disclosure of suitable filler material would be required to enable a skilled artisan to make and use the claimed invention. To the examiner’s knowledge, there exists no guide readily available listing suitable filler materials for core catchers from which one could select a material based on the criteria provided in the specification. Rather, the inventors set forth selection criteria without identifying how one would make a determination based on the criteria. 
Undue experimentation would be required to make and use the claimed invention. The claimed filler material is a concrete that has a higher than metal heat conductivity and a melting point of 300-800 °C.  These properties are outside the range of what is known to occur in conventional concrete, so significant research must be done to identify what concrete additives (and what proportions of these additives) would result in the claimed properties. The range of materials that might result in a concrete meeting these criteria is virtually limitless and it would be unreasonable to expect a skilled artisan to complete the experimentation to identify a concrete that has the claimed properties. Even if one were able to identify a concrete composition having the claimed properties, it would still need to be tested to determine whether it is suitable for use in a core catcher. 

Conclusion
20.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
21.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 





/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
23.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
25.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://bagofconcrete.com/what-is-the-melting-point-of-concrete/
        2 https://www.engineeringtoolbox.com/thermal-conductivity-d_429.html